          Case 1:19-cr-00158-NONE-SKO Document 32 Filed 07/16/20 Page 1 of 2


 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     LLAIRS FLORES-LOPEZ
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                     ) Case No.: 19-CR-00158 LJO-SKO
     UNITED STATES OF AMERICA,                       )
10
                                                     )
                    Plaintiff,                       ) STIPULATION AND ORDER TO
11
                                                     ) ALLOW DEFENDANT TO TRAVEL
          vs.                                        )
12
     LLAIRS FLORES-LOPEZ,                            )
                                                     )
13                  Defendant                        )
                                                     )
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.

16   DROZD AND MICHAEL REDDING, ASSISTANT UNITED STATES ATTORNEY:

17          COMES NOW Defendant, LLAIRS FLORES-LOPEZ, by and through his attorney of

18   record, DAVID A. TORRES hereby requests that he be allowed to travel out of Kern County

19   immediately forthwith and returning July 21, 2020.

20          Mr. Flores-Lopez has informed my office that his maternal grandmother recently passed

21   away. He would like to travel to Phoenix, Arizona to be with his mother and family during this

22   difficult time. Mr. Flores-Lopez, will be traveling via automobile with his wife Gabriella (who

23   has been appointed as his third party custodian), and his son; Llair Gael (age 3). The defendant

24   anticipates driving directly to his mother’s residence, which is located at 5748 West Holly Street,

25   Phoenix, Arizona.




                                        Summary of Pleading - 1
           Case 1:19-cr-00158-NONE-SKO Document 32 Filed 07/16/20 Page 2 of 2


 1           Mr. Flores-Lopez was released to a third-party custodian, Gabriela Ramirez Lopez and

 2   has been in compliance with all the terms of his supervised release. He is scheduled for a status

 3   conference hearing on September 21, 2020.

 4           I have spoken to AUSA Michael Redding and he has no objection to allowing the

 5   defendant to travel to Phoenix, Arizona. The court should note that Mr. Flores-Lopez will be

 6   away from his residence and off the monitor. Moreover, Pre-Trial Services officer Anthony

 7   Perez has been notified of Mr. Flores-Lopez’ intent to file this request.

 8   //

 9           IT IS SO STIPULATED.

10                                                                 Respectfully Submitted,

11   DATED: July 15, 2020                                          /s/ David A Torres     ___
                                                                   DAVID A. TORRES
12                                                                 Attorney for Defendant
                                                                   LLAIRS FLORES-LOPEZ
13

14
     DATED: July 15, 2020                                          /s/ Michael Redding_________
15                                                                 MICHAEL REDDING
                                                                   Assistant U.S. Attorney
16

17
                                                 ORDER
18

19
             IT IS SO ORDERED that defendant be allowed to travel to Phoenix, Arizona
20
     immediately forthwith and return July 21, 2020.
21
     IT IS SO ORDERED.
22

23
          Dated:   July 15, 2020                               /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25




                                        Summary of Pleading - 2
